Exhibit 10.01


 

[liquidcapital-logo.jpg]
Liquid
Capital
FINANCING SUCCESS
       

 
 


 
PURCHASE AND SALE AGREEMENT
 
 
THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is executed by and between
Liquid Capital Exchange, Inc., a corporation organized under the laws of the
state of Delaware, having a mailing address at MacArthur Plaza 5525 N. MacArthur
Blvd, Ste 625, Irving, TX 75038 (hereinafter referred to as "Factor") and
Organic Alliance, Inc., a Nevada Corporation located at 401 Monterey Street,
Suite 202 Salinas, CA 93901 (hereinafter referred to as "Seller"). All
capitalized terms in this Agreement shall have the meanings given (hose terms in
the as defined under the Uniform Commercial Code ("UCC") of Texas as in effect
from time to time. Seller and Factor agree to the following terms and
conditions:
 
 
1.     Purchase and Sale of Accounts. Pursuant to the terms of this Agreement,
Seller agrees to sell, transfer, convey, assign and deliver to Factor, and
Factor agrees to purchase and receive from Seller, all of Seller's right, title
and interest in and to certain Accounts arising from the sale of Goods or the
rendering of services by Seller in the ordinary course of Seller's business.
 
 
2.     Sale Procedure. Upon Seller's submission of any Account to Factor for
purchase, Seller shall execute a Schedule of Accounts in a form provided by and
acceptable to Factor for each such Account or group of Accounts that Seller
offers for sale to sell to Factor. The Invoice Schedule must, among other
things, identify and describe the Accounts being offered for purchase and the
total face amount of such Accounts. Each Account offered for sale to Factor
shall be evidenced by an identical duplicate written invoice or other such
equivalent document(s) as Factor may require, together with supporting
documentation, including, but not limited to, the purchase order or contract
referencing the sale of goods and/or services and any modification(s) or
amendment(s) thereto and any such other documentation that Factor may request.
Factor may accept or reject any Account offered for sale in its sole discretion.
Upon submission of any Account to Factor for purchase, Seller shall not seek or
authorize any modification to the terms of the Account.
 
 
3.     Purchase Price and Payment.  Factor, in its sole discretion, may advance
up to Eighty percent (80%) percent (hereinafter referred to as "Advance") of the
face amount of the Accounts purchased, less the applicable discount fee. The
purchase price of any Accounts shall be the amount actually received in payment
of such Accounts, but for purposes of any Advance, the purchase price shall be
equal to the face amount of the Accounts less any selling, payment or other
discounts offered, in addition, Factor, in its sole discretion, may elect to
maintain a reserve from each Advance (hereinafter referred to as "Reserve"). [As
a general rule, Reserves on paid invoices are released upon the request of the
Seller or when the Factor's next purchase of Accounts from Seller is funded,
however Factor may increase or decrease the amount of such Reserve at any time
and from time to time if it deems it necessary in order to protect its
interests] The Reserve is designed to protect Factor against losses or potential
losses that Factor may reasonably anticipate might arise in the future due to
contingencies, disputes, potential breach of warranties, or other potential
non-payments, reductions or losses from the purchase of the Accounts.  Payments
received will be credited to specific Invoices when credit is given by Factor's
bank, not to exceed three banking days. The applicable discount fee is
calculated based on the discount rate set forth in the Discount Rate Schedule
(attached as an addendum hereto and incorporated herein by reference). Factor
may condition future purchases on Seller's agreeing to modification(s) of the
Discount Rate Schedule. IT IS THE INTENTION OF THE PARTIES HERETO THAT AS TO ALL
ACCOUNTS THAT FACTOR ELECTS TO PURCHASE SHALL CONSTITUTE A TRUE PURCHASE AND
SALE OF ACCOUNT(S) UNDER § 9-318 OF THE UCC AND AS SUCH, THE SELLER SHALL HAVE
NO LEGAL OR EQUITABLE INTEREST IN THE ACCOUNTS SOLD.
 
 
1

--------------------------------------------------------------------------------

 
 
4.      Maximum Amount It is further understood and agreed that the maximum face
amount of purchased accounts sold to Factor and outstanding at any time shall
not exceed the amount set forth on the Discount Rate Schedule (attached as an
addendum hereto and incorporated herein by reference), in which event, Factor
shall have no obligation to purchase additional accounts.
 
5.      Notice of Assignment Upon Seller's execution of this Agreement, Factor
shall be entitled to notify each customer (hereinafter referred to as "Account
Debtor") of the sale and/or assignment of the Accounts in a manner and method as
Factor, in its sole discretion, may elect, which may include Seller's written
acknowledgement.   Seller agrees that each document evidencing Accounts (i.e.,
invoice) shall bear the following language, conspicuously placed, which language
may be modified or amended at Factor's request:
 
 
This invoice has been assigned, sold and is payable only to Liquid Capital
Exchange, Inc. P.O. Box 17000, Greenville, South Carolina 29606. In the event of
any dispute as to quantity, quality or otherwise, notification must be given to
Liquid Capital Exchange, Inc., in writing, within five (5) days of receipt of
goods or rendition of services.
 
Seller agrees to use its best efforts to assist Factor in procuring the Account
Debtor's acknowledgment and acceptance of such notice of assignment and
redirection of payment if requested to do so by Factor. Factor's inability, for
whatever reason, to receive Account Debtor's acknowledgment and acceptance may
result in the rejection of the Accounts submitted for purchase or revocation of
a conditional approval to purchase Accounts without any obligation or liability
on the part of Factor.
 
 
6.      Security. In addition to those Accounts Factor purchases, in order to
secure the payment of all indebtedness and obligations of Seller to Factor,
whether presently existing or hereafter arising, Seller hereby grants to Factor
a security interest in and lien upon all of Seller's right, title and interest
in and to the following, whether now existing or hereafter arising or acquired
and wherever located: (a) Accounts, (b) Chattel Paper, (c) Commercial Tort
Claims, (d) Deposit Accounts, (e) Documents, (f) Equipment, (g) General
Intangibles, (h) Goods, (i) Instruments, (j) Inventory, (k) Investment Property,
(1) Supporting Obligations, (m) Letter of Credit Rights, (n) Payment
Intangibles, (o) any and all Reserves and all payments (if any) due or to become
due to Seller from the Reserves as well as all monies on deposit, holdbacks and
credits, (p) all books and records pertaining to all of the foregoing, including
but not limited to computer programs, data and lists, and (q) and all Proceeds
of the foregoing (collectively the "Collateral").  Seller agrees to comply with
all appropriate laws in order to perfect Factor's security interest in and to
the Collateral. The security interest and lien granted in this paragraph shall
remain in full force and effect until all me Accounts purchased hereunder are
paid in full, all obligations owed to Factor are satisfied, Factor has received
a Release, in the form annexed hereto, and Factor has filed a UCC termination
statement   Seller authorizes Factor, its counsel or representative to file
financing statements and amendments describing the Collateral in such
jurisdictions as Factor shall deem necessary to perfect its rights in those
Accounts purchased as well as to perfect the security interests granted
hereunder. Seller shall take such actions as may be necessary to ensure that
Factor shall gain control (as defined in the UCC) with respect to Collateral
consisting of Deposit Accounts, Documents, Investment Property and financial
assets, Instruments, Chattel Paper, Letters of Credit and Letters of Credit
rights and Electronic Chattel Paper. Seller agrees to execute any security
agreements, assignments, endorsements, affidavits, reports, notices, schedules
of accounts, letters of authority and all other documents that Factor may
request, in form and substance satisfactory to Factor, to perfect and maintain
perfection of Factor's security interests in the Collateral and in order to
fully consummate or give effect to all of the transactions contemplated under
this Agreement. Seller hereby agrees that until all Accounts have been paid in
full to Factor, Seller shall not permit any security interests or liens on any
of the Collateral, except those in favor of Factor, nor will Seller sell or
transfer any of the Collateral to any third party, except inventory in the
ordinary course of business.
 
 
2

--------------------------------------------------------------------------------

 
 
7. Seller's Representations. As an inducement for Factor to purchase Accounts
from Seller, Seller, and each of its principals as identified on Factor's list
of authorized signatories, hereby makes the following representations,
warranties and covenants to Factor. The following representations, warranties
and covenants shall be, as may be applicable, deemed made upon the execution of
this Agreement, in each instance in which Seller submits an Account to Factor
for purchase and for long as there are any obligations outstanding under this
Agreement from Seller to Factor.
 
 
(a)           If Seller is a registered entity, it is duly organized and
existing under the laws of Nevada, is duly qualified, and as may be required,
properly licensed, is in good standing in such state and every other state in
which it is doing business, the execution, delivery and performance of this
Agreement are within its corporate powers and have been duly authorized as
evidenced by the Corporate Resolution attached hereto, and are not in
contravention of any law or the powers of its charter, bylaws, articles of
incorporation, operating agreement, partnership agreement, or other
incorporation papers, or of any indenture, agreement or undertaking to which
Seller is a party or by which it is bound. Seller's true and correct legal name
is as set forth on the signature line below and Seller will notify Factor in
writing no less than 30 days prior to any change of name, dba, place of
business, state of incorporation or corporate status or organizational
identification number.
 
 
(b)           If Seller is operating under a trade or assumed name, said name
has been filed with the proper authorities and each name has been provided, in
writing, to Factor.
 
 
(c)           Seller has and will maintain good, clear and undisputed exclusive
title to the Accounts offered for sale to Factor hereunder, and such sale will
vest absolute ownership to such Accounts in Factor, free and clear of any lien,
encumbrances, claims or security interest of any kind or nature including but
not limited to Federal and/or State tax liens.
 
 
(d)           Each Account sold and assigned to Factor shall be an Account based
upon a bona fide sale and the delivery and acceptance of Goods or performance of
services by Seller to an Account Debtor and shall be an unconditional, valid and
enforceable obligation of the Account Debtor, with no
claim,  offset,  allowance, discount, deduction,   dispute, contingency or
counterclaim, which could reduce the amount of such Account, affect me validity
thereof, or hinder Factor's ability to collect or receive payment of the full
face amount of said Account.
 
 
(e)           All information furnished by Seller to Factor, including, but not
limited to, past histories of the payment of Account Debtors, and any and all
information given to Factor in connection with me Accounts, is true, complete
and accurate, and contains no material omissions, misstatements or
misrepresentations.
 
 
3

--------------------------------------------------------------------------------

 
(f)           Seller is the sole and absolute owner of the Collateral and any
other property in which Factor is given a security interest; has good right and
authority to grant a security interest to Factor in such Collateral or other
property; there is no presently outstanding lien, security interest or
encumbrance in or on the Collateral or proceeds and there is no financing
statement covering the Collateral or proceeds on file in any public office
except as may show on the exhibit 6(f) attached hereto. There are no judgments
outstanding against Seller and there are no actions, charges, suits, proceedings
or investigations pending or threatened against Seller or any of its property
and none of Seller's inventory has been produced in violation of the Fair Labor
Standards Act or imported in violation of any United States Custom treaty.
 
 
(g)           All financial records (including, but not limited to, balance
sheets, income statements, federal income tax returns, and Accounts agings,
listing or reports) which may have been or may hereafter be furnished to Factor
by Seller shall fairly and accurately represent the financial conditions and
operating results of Seller as of the dates or for the periods stated
thereon.   Such financial records shall be accurate and correct in all material
respects and complete insofar as necessary to give Factor a true and accurate
knowledge of the subject matter.
 
 
(h) Seller shall reflect on its books the absolute sale of the Purchased
Accounts to Factor. Seller shall furnish Factor, upon request, such information
and statements, as Factor shall request from time to time regarding Seller's
business affairs, financial condition and results of its operations. Without
limiting the generality of the foregoing, Seller shall provide Factor, on or
prior to the 30th day of each month, unaudited financial statements with respect
to me prior month and, within ninety (90) days after the end of each of Seller's
fiscal years, annual financial statements and such certificates relating to the
foregoing as Factor may request including, without limitation, a monthly
certificate from the president and chief financial officer of Seller stating
whether any Events of Default have occurred and stating in detail the nature of
the Events of Default, Seller will furnish to Factor upon request a current
listing of all open and unpaid accounts payable and Accounts, and such other
items of information that Factor may deem necessary or appropriate from time to
time.
 
 
(i) If Seller should change the location of the principal office or the offices
where the books and records of Seller are kept, Seller shall notify Factor
immediately in writing of such change.
 
 
(j) The Accounts are due and payable on the selling terms noted on the face of
each invoice, none of the Accounts represents a pack, bill and hold sale, or a
consignment, guaranteed sale, cash on delivery sale or sale to an affiliate of
Seller or to any entity to whom Seller has a financial or performance obligation
of any kind.
 
 
(k) Seller assigns and transfers to Factor, effective upon an Event of Default
hereunder, a nonexclusive right and license to use any trade names, marks, and
styles used or owned by Seller together with any goodwill associated therewith,
to the extent necessary to enable Factor to realize on the assets of Seller in
which Factor has been granted a security interest. Such right and license is
granted free of charge with no monetary payment requirement to Seller or any
third party.
 
 
(l)       Each Account Debtor's business is solvent to the best of Seller's
knowledge.
 
 
(m) Seller has paid and will pay all taxes and governmental charges imposed with
respect to sale of Goods and furnish to Factor upon request satisfactory proof
of payment and compliance with all federal, state and local tax requirements.
 
 
4

--------------------------------------------------------------------------------

 
(n) Seller will promptly notify Factor of (i) the filing of any lawsuit against
Seller involving amounts greater than Ten Thousand Dollars, and (ii) any
attachment or any other legal process levied against Seller.
 
 
(o) In no event shall the funds paid to Seller hereunder be used directly or
indirectly for personal, family, household or agricultural purposes.
 
 
(p) Any invoice or written communication that is issued by Seller to Factor by
facsimile transmission is a duplicate of the original.
 
 
(q) Any electronic communication of data, whether by e-mail, tape, disk, or
otherwise, Seller remits or causes to be remitted to Factor shall be authentic
and genuine.
 
 
(r) Seller's principal(s) acknowledge that the duty to accurately complete each
Schedule of Accounts is critical to this Agreement and as such all obligations
with respect thereto are non-delegable. Each of Seller's principals) acknowledge
that he/she shall remain fully responsible for the accuracy of each Schedule of
Accounts delivered to Factor regardless of who is delegated the responsibility
to prepare and/or complete such Schedule of Accounts.
 
 
(s) Seller agrees to execute any and all forms (i.e. Forms 8821 and/or 2848)
that Factor may require in order to enable Factor to obtain and receive tax
information issued by the Department of the Treasury, Internal Revenue Service,
or receive refund checks.
 
 
8.     Recourse To Seller.  In the event that:
 
 
(a)           an Account purchased by Factor is not paid in full by the Account
Debtor for any reason (or for no reason), on or before the date when due in
accordance with its terms,
 
 
(b)           an Account Debtor objects to the quality of property sold or
services performed by Seller, or rejects, revokes acceptance or fails or refuses
to accept or receive any property or services represented by any Account
purchased by Factor,
 
 
(c)           an Account Debtor suspends business, requests a general extension
of time within which to pay debts or makes an assignment for the benefit of
creditors, or if a petition in bankruptcy for liquidation or reorganization
under the Bankruptcy Code, or a similar petition under state law, is filed by or
with respect to an Account Debtor, a creditor's committee is appointed with
respect to an Account Debtor, or if an event occurs amounting to a general
business failure of an Account Debtor, or
 
 
(d)           Factor in its sole and absolute discretion determines that any
Account is or has become uncollectible (a "Worthless Account"), then, Factor may
require the Seller to promptly repurchase such Account from Factor by either (i)
making payment to Factor of the amount represented by Factor to be owing on such
Account or (ii) by providing Factor with another Account acceptable to Factor in
its sole discretion with a face value equal to or exceeding the face value of
the unpaid Account (the "Replacement Account") in substitution therefor or (iii)
by Factor charging Seller's Reserve.   The method of repayment or replacement
shall be determined by Factor in its sole discretion. The provisions of this
Section are cumulative to and may be exercised concurrently with any other
rights, powers or remedies of Factor.
 
 
9.     Power of Attorney. In order to carry out the intention of the parties
hereto, Seller hereby irrevocably appoints Factor, or any person designed by
Factor, as its agent and attorney-in-fact, which agency shall be deemed to be
coupled with an interest and which
appointment shall be irrevocable until all obligations Seller owes Factor are
fully satisfied. Factor's express authority under this appointment shall include
the rights to (i) sign and endorse on behalf of Seller all checks, drafts and
other forms of payment received by Factor, waiving any notice of presentment and
dishonor, whether or not said checks represent payment on purchased Accounts,
(ii) receive, open and dispose of Seller's mail received at Factor's address,
(iii) change the Seller's address in order to re-route the delivery of all mail
to Factor, (iv) strike out Seller's address on any billing or statement sent to
an Account Debtor and substitute Factor's address, (v) in Seller's name demand,
sue for, collect and give releases for any and all monies due on or to become
due on purchased Accounts, (vi) compromise, prosecute, or defend any and all
things necessary and proper to carry out this Agreement, specifically including,
but not limited to, executing any documents necessary to perfect or continue the
perfection of the security interest granted herein.
 
 
5

--------------------------------------------------------------------------------

 
 
10.        Payments Received by Seller. Should Seller receive payment of all or
any portion of an Account sold pursuant to mis Agreement, Seller shall
immediately notify Factor of the receipt of the payment, hold said payment in
trust for Factor separate and apart from Seller's own property and funds, and
shall deliver said payment to Factor without delay in the identical form in
which received.   Should Seller receive a check or other instrument of payment
representing payment of amounts due to both Factor and Seller, Seller shall
surrender said check or payment instrument to Factor. Should Seller receive a
check or other instrument of payment representing payment of amounts due Factor
and fail to surrender to Factor said check or payment instrument within two (2)
business days, Seller shall be deemed to have committed a material default in
this Agreement. In addition to all other damages to which Factor shall be
entitled, Factor shall be entitled, in the event Seller violates its obligations
under this paragraph, to charge Seller a misdirected payment fee equal to ten
(10%) percent of the amount of the payment instrument or One Thousand Dollars,
whichever is greater, to compensate Factor for the additional administrative
expenses that are likely to be incurred as a result of a breach. In the event
any merchandise, the sale of which gave rise to an Account purchased by Factor,
is returned to or repossessed by Seller, such merchandise shall be held by
Seller in trust for Factor, separate and apart from Seller's own property and
subject to Factor's sole direction and control.
 
 
11.       Default. The term "Event of Default" as used in this Agreement shall
mean the occurrence of any of the following events:
 
 
(a)           The failure of Seller to punctually and properly observe, keep or
perform any covenant, agreement or condition herein required to be observed,
kept or performed; or required under any other agreement or contract that may be
executed between Seller and Factor.
 
 
(b)           A representation or warranty made by Seller in this Agreement
shall prove to be untrue or incorrect or any financial statement or other
statement purporting to represent the financial condition of Seller proves to be
false or incorrect.
 
 
(c)           The failure of Seller to, within two (2) business days, deliver to
Factor a remittance received by Seller in payment of a purchased Account
 
 
(d)           The failure of Seller to pay any indebtedness owed by Seller to
Factor whether or not said indebtedness arises hereunder or under some other
agreement or contract by and between Seller and Factor.
 
 
(e)           The appointment of a receiver or trustee for Seller or the
suspension or cessation of Seller's business or operations.
 
 
6

--------------------------------------------------------------------------------

 
(f)           Seller becomes insolvent, is unable to pay its debts as they
mature or makes an assignment for the benefit of creditors.
 
 
(g)           Seller is adjudicated a debtor in bankruptcy or requests, either
by way of petition or answer, that Seller be adjudicated a bankrupt or that
Seller be allowed or granted any composition, reassignment, extension,
reorganization or other relief under any bankruptcy law or any other law for the
relief of debtors now or hereafter existing.
 
 
(h) An involuntary petition in bankruptcy is filed by or against Seller or any
guarantor.
 
 
(i) A levy(s) or notice(s) of attachment, execution(s), tax lien(s) or
assessments) or similar process is issued against Seller or the Collateral.
 
 
(j)       The dissolution of Seller.
 
(k)      The death or incompetency of any guarantor of Seller's obligation.
 
(l)       Factor has reasonable grounds to deem itself insecure.
 
 
(m) If there is a change in the ownership of Seller or Seller sells, leases
transfers or otherwise disposes of all or substantially all of Seller's assets
or consolidates with or merges into any other entity.
 
 
12. Remedies Upon Default. Factor shall have the rights and remedies provided in
this Agreement and (without limiting the other rights and remedies exercisable
by Factor either prior or subsequent to an Event of Default) as available to a
Secured Party under the UCC in effect in any applicable jurisdiction in
accordance with general law. Upon the occurrence of an Event of Default, Factor
may resort to any one or more of the following remedies. The exercise or
election of any particular remedy shall not prevent the concurrent or subsequent
exercise or election of any other available remedy:
 
 
(a)           Declare any indebtedness secured hereby immediately due and
payable.
 
 
(b)           Exercise its rights as a Secured Party and enforce the security
interest granted hereunder pursuant to applicable law, including, but not
limited to, Factor's right to establish contact with and instruct any and all of
Seller's customers to remit payment(s) due or to become due on Accounts directly
to Factor at Factor's address, whether or not said payments relate to Accounts
purchased by Factor hereunder. Furthermore, Factor shall have the right to
establish contact with and instruct any other party from whom Seller may be
entitled to receive monies now due or to become due in the future to remit said
monies to Factor at Factor's address. In the event Factor deems it necessary to
seek equitable relief, including, but not limited to, injunctive or receivership
remedies, Seller waives any requirement that Factor post or otherwise obtain or
procure any bond.  Seller also waives any right to attorney's fees or costs in
the event any equitable relief awarded is subsequently, vacated, dissolved or
reversed for whatever reason(s).
 
 
(c)           Immediately terminate this Agreement as to future transactions,
without affecting the rights and obligations of the parties occurring with
respect to prior transactions.
 
 
(d)           Enter the premises of Seller and take possession of the Collateral
and of records pertaining to the Accounts and the Collateral.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Grant extensions, compromise claims and settle Accounts for less
than face value, all without prior notice to or authority of Seller, except as
granted herein.
 
 
(f)           Exercise all other rights conferred by law or equity or under this
Agreement and exercise any remedy existing at law or in equity for the
collection of any indebtedness secured hereby and for the enforcement of the
covenants and agreements contained in this Agreement. Factor shall be entitled
to any form of equitable relief that may be appropriate without having to
establish any inadequate remedy at law or other grounds other than to establish
that its Collateral is subject to being improperly used, moved, dissipated or
withheld from Factor. Factor shall be entitled to freeze, debit and/or effect a
set-off against any fund or account Seller may maintain with any Bank. In the
event Factor deems it necessary to seek equitable relief, including, but not
limited to, injunctive or receivership remedies, as a result of and Event of
Default, Seller waives any requirement that Factor post or otherwise obtain or
procure any bond. Alternatively, in the event Factor, in its sole and exclusive
discretion, desires to procure and post a bond, Factor may procure and file with
the court a bond in an amount up to and not greater than ten thousand dollars
(10,000.00) notwithstanding any common or statutory law requirement to the
contrary. Upon Factor's posting of such bond it shall be entitled to all
benefits as if such bond was posted in compliance with state law. Seller also
waives any right it may be entitled to, including an award of attorney's fees or
costs, in the event any equitable relief sought by and awarded to Factor is
thereafter, for whatever reason(s), vacated, dissolved or reversed. All
post-judgment interest shall bear interest at either the contract rate, 18% per
annum or such higher rate as may be allowed by law.
 
 
 
13.       Financial Statements. Seller agrees to keep proper books of record
which books shall at all times be open to inspection by Factor, in addition,
Seller shall furnish Factor upon request any prior or current income statement,
balance sheet, tax return and report, along with any other supplementary
financial information requested. Factor shall have the right, at all times
during normal business hours, without prior written notice, to examine and make
extracts from all books and records of Seller.
 
 
14.       Reimbursable Expenses. In the course of investigating, approving,
purchasing and collecting Accounts  purchased under this Agreement,  Factor may
incur routine and/or extraordinary expenses, including, but not limited to long
distance telephone, postage, wire transfers, overnight mail delivery, courier
delivery, check certification, UCC search and filing fees, other lien search
fees, facsimile transmissions, auditing and legal fees, all of which shall be
reimbursed to Factor by Seller upon demand or deducted from the proceeds payable
on a purchased Account or from the Reserve.
 
 
15.       Account Debtor Claims. Seller shall notify Factor of the assertion of
any claim, including any defenses, dispute or offset by an Account Debtor with
respect to an Account purchased by and assigned to Factor or the merchandise or
service relating thereto within three (3) days after receiving such information.
Seller may settle all such claims with Factor's approval and at Seller's
expense. Factor may, in its sole discretion, opt to settle any Account Debtor
claim directly with the Account Debtor involved, at the Seller's expense, upon
such terms as Factor may deem advisable at which time Seller shall cease any
communications with the respective Account Debtor.  In the event Factor
exercises its right to settle and compromise Account Debtor claims, Seller
hereby specifically agrees to the terms, conditions and provisions of any and
all settlements, compromises and other agreements, oral or written, entered into
by Factor and Factor shall be deemed authorized to execute all releases,
settlements or compromise agreements, and receive, for and in Seller's name, all
money and property that Factor may receive in settlement, release or compromise
of Account Debtor claims.  The foregoing is discretionary upon the part of
Factor and Seller shall have no right to demand or require Factor's exercise of
the aforesaid rights. Factor's failure to agree shall not otherwise adversely
affect any rights) of Factor or Seller's waiver(s) herein. In the event of any
claim against an Account by the Account Debtor or a breach by Seller of any
representation hereunder as to an Account purchased by and assigned to Factor,
Seller shall pay the unpaid balance of said Account in accordance with the
provision of paragraph 7 above.
 
 
8

--------------------------------------------------------------------------------

 
 
 
16.       Attorney's Fees. Seller agrees to pay all reasonable attorney's fees,
court costs and expenses incurred by Factor or its counsel in the event that
Factor retains counsel for the purpose of enforcing any rights arising out of
the relationship between Seller and Factor or under this Agreement.  Seller also
acknowledges that Factor may charge and/or setoff against Seller's Reserve all
such fees and costs as they are incurred. Notwithstanding the existence of any
law, statute, rule, or procedure in any jurisdiction which may provide Seller
with a right to attorney's fees or costs, Seller hereby waives any and all
rights to hereafter seek attorney's fees or costs there under and Seller agrees
that Factor exclusively shall be entitled to indemnification and recovery of any
and all attorney's fees or costs in respect to any litigation based hereon,
arising out of, or related hereto, whether under, or in connection with, this
and/or any agreement executed in conjunction herewith, or any course of conduct,
course of dealing, statements (whether verbal or written) or actions of either
party.
 
 
17.       Notice.  Except for routine day to day business communications, any
notice or communication required hereunder shall be in writing and given by
personal delivery or delivery service or sent by regular, registered, or
certified mail, postage prepaid to the addressee at the address shown below or
at the most current address that the party has from time to time designated in
writing.
 
 
18.       Term. This Agreement shall be effective from the date hereof and shall
continue in full force and effect for a period of one (1) year and shall be
deemed renewed from year to year thereafter unless terminated by Seller by
delivery of written notice of termination, by registered or certified mail, not
less than ninety (90) days prior to the last date of me then current term.
Factor or Seller shall be entitled to terminate this Agreement at any time by
giving thirty (30) days prior written notice. In addition, Factor shall have the
right for any reason or no reason to terminate mis Agreement at any time without
prior written or oral notice upon the occurrence of an Event of Default. Upon
the effective date of termination, all of Seller's obligations, whether incurred
under this Agreement or any amendment or supplement thereto or otherwise, shall
become immediately due and payable without notice or demand.   Notwithstanding
any termination, until all of Seller's obligations of every nature whatsoever
shall have been fully paid and satisfied, Factor shall retain Factor's security
interest in and title to all existing and future Accounts and other Collateral
held by Factor hereunder. Until final termination following the notice thereof,
Seller shall continue to offer all Accounts to Factor and Factor shall be under
no obligation to make any further Advances or purchase any Account. Any
termination of this Agreement shall not serve to release any security interest
granted herein until all Accounts purchased hereunder and all indebtedness of
Seller to Factor has been paid in full nor shall such termination affect any of
the obligations incurred by the parties hereto.
 
 
19.       Indemnification. Seller shall indemnify, defend and save Factor
harmless from and against any and all liability, claims, suits, demands,
damages, judgments, costs, interest and expenses (including, but not limited to
attorney's fees and costs) to which Factor may be subject including any loss
arising out of the assertion of any Claim that is made by a party-in-interest in
a bankruptcy proceeding that any payment received by Factor from or for the
account of an Account Debtor is avoidable under the Bankruptcy Code or any other
debtor relief statute or suffer by reason of any liability or claim arising or
resulting from Seller's acts or omission to do any act. This paragraph 19 shall
survive termination of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
20.       Binding on Future Parties. The terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, personal representatives,
successors and assigns.   Seller may not assign mis Agreement or any of Seller's
rights hereunder to any person without Factor's prior written consent and this
Agreement shall be deemed to be one of financial accommodation and not assumable
by any debtor, trustee or debtor-in-possession in any bankruptcy proceeding
without Factor's express written consent and may be suspended in the event a
petition in bankruptcy is filed by or against Seller.
 
 
21.       No Waiver. No failure or delay by Factor in exercising any of Factor's
powers or rights hereunder, or under any present or future supplement hereto or
under any other agreement between Factor and Seller shall operate as a waiver
thereof; nor shall any single or partial exercise of any such power or right
preclude other or further exercise thereof or the exercise of any other right or
power. Factor's rights, remedies and benefits hereunder are cumulative and not
exclusive of any rights, remedies or benefits which Factor may have. No waiver
by Factor of any provision hereunder shall be deemed to extend to any other
provision hereunder.
 
 
22.       Severability. Each and every provision, condition, covenant and
representation contained in this Agreement is and shall be construed to be a
separate and independent covenant and agreement. In the event any term or
provision of this Agreement shall to any extent be declared illegal, contrary to
law, invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and this Agreement shall continue in full force and effect as
though such term or provision had not been incorporated herein.
 
 
23. Miscellaneous.
 
 
(a)           This Agreement is deemed made and shall be governed, interpreted
and construed in accordance with the laws of the State of Texas.
 
 
(b)           Factor's books and records shall be admissible in evidence without
objection as conclusive evidence of the status of the obligations between Factor
and Seller. Each statement, report, or accounting rendered or issued by Factor
to Seller shall be deemed conclusively accurate and binding on Seller unless
within thirty (30) days after the date of issuance Seller notifies Factor to the
contrary by registered or certified mail, setting forth with specificity each
reason why Seller believes such statement, report, or accounting or any portion
thereof is inaccurate, what Seller believes to be correct amounts) therefor, and
supplies detailed, written support for Sellers objection(s).  Seller's failure
to receive any monthly statement shall not relieve it of the responsibility to
request such statement and Seller's failure to do so shall nonetheless bind
Seller to whatever Factor's records would have reported.
 
 
(c)           Any legal proceeding with respect to any controversy arising
under, out of, or relating to, this Agreement, any amendment or supplement
thereto or to any transactions in connection therewith whether asserted by way
of claim, counterclaim, cross claim or otherwise shall be brought and litigated
only in the State of Texas, Dallas County or in any county in which Factor has a
business location, the selection of which shall be in the exclusive discretion
of Factor.   Seller hereby waives and agrees not to assert, by way of motion, as
a defense or otherwise, that any such proceeding, is brought in any inconvenient
forum or that the venue thereof is improper.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           Seller expressly authorizes Factor to access the systems of and/or
communicate with any shipping or trucking company in order to obtain or verify
tracking, shipment or delivery status of any merchandise regarding an Account.
 
 
(e)           Seller acknowledges mat there is no, and it will not seek or
attempt to establish any, fiduciary relationship between Factor and Seller, and
Seller waives any right to assert, now or in the future, the existence or
creation of any fiduciary or joint venture relationship between Factor and
Seller in any action or proceeding (whether by way of claim, counterclaim, cross
claim or otherwise) for damages.
 
 
(f)           This Agreement is a complete and final agreement, reflects
Seller's and Factor's mutual understanding, supersedes any prior agreement or
understanding between the parties, and may not be modified or amended orally.
But for the promises and representations expressly contained in this Agreement,
no other promise or representation of any kind has been made to induce either
party to execute mis Agreement. Furthermore, Seller and Factor acknowledge that
if any such promise or representation has been made, neither has relied, nor
shall either be entitled to rely, upon any such promise or representation in
deciding to enter into this Agreement.
 
 
(g)           In the event Seller's principals, officers or directors form a new
entity, whether corporate, partnership, limited liability company or otherwise,
similar to that of Seller during the term of this Agreement or merge into any
other entity (regardless of whether Seller is the surviving entity), such entity
shall be deemed to have expressly assumed the obligations due Factor by Seller
under this Agreement. Upon the formation of any such entity, Factor shall be
deemed to have been granted an irrevocable power of attorney with authority to
execute, on behalf of the newly formed successor business, a UCC financing
statement or amendment and have it filed with the appropriate secretary of state
or UCC filing office.  Factor shall be held-harmless and be relieved of any
liability by Seller or such new entity as a result of Factor's filing any UCC
financing statement or the resulting perfection of a lien in any of the
successor entity's assets. In addition, Factor shall have the right to notify
the successor entity's account debtors of Factor's lien rights, its right to
collect all Accounts, and to notify any new lender who has perfected a lien in
such successor entity's assets.
 
 
(h) Seller acknowledges that Factor may obtain financing from a bank or other
financial institution and in connection herewith: (a) consents to Factor's
granting such financial institution a security interest in all of it's rights
under Agreement, the documents executed in connection therewith and all
collateral thereunder: and (b) agrees that Such financial institution shall be a
beneficiary of all its representations, warranties and covenants in this
Agreement and may exercise any power of attorney given by Seller to Factor under
this Agreement or otherwise.
 
 
(i) Seller and Factor hereby irrevocably waive any right either may have to a
trial by jury in respect of any litigation directly or indirectly at any time
arising out of, under or in connection with this Agreement or any transaction
contemplated hereby or associated herewith. Seller irrevocably waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages. Seller
certifies that no party hereto nor any representative or agent or counsel for
any party hereto has represented, expressly or otherwise, or implied that such
party would not, in the event of litigation, seek to enforce the foregoing
waivers. Seller acknowledges that Factor has been induced to enter into this
Agreement and the transactions contemplated hereby, in part, as a result of the
mutual waivers and certifications contained in this paragraph.
 
 
11

--------------------------------------------------------------------------------

 
24.       Paragraph Headings. The paragraph headings contained in this Agreement
are for convenience only and shall in no way enlarge or limit the scope of
meaning of the paragraphs hereof.
 
 
25.      Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were upon the same instrument.   Signatures may be affixed manually
or digitally and delivery of an executed counterpart of the signature pages to
this Agreement by facsimile or by electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement, and any party
delivering such an executed counterpart of this Agreement or facsimile or
electronic means to any other party shall thereafter also promptly deliver a
manually executed counterpart of this Agreement to such other party, provided
that the failure to deliver such manually executed counterpart shall not affect
the validity, enforceability or binding effect of this Agreement.
 
 
SELLER
 
[ex10-1boothsig.jpg]

This counterpart constitutes an original counterpart for purposes of perfection
of a security interest.
 
 
STATE OF CA                                                 COUNTY OF
___________________________
 
The foregoing  instrument   was    acknowledged    before   me  this ____ day of
____________________, by  ____________________ of
___________________ , on behalf of the Corporation. He is personally known to me
or who provided___________________________ as identification.
 
 
SEE ATTACHED
NOTARY CERTIFICATE
 
___________________________
Notary Public
 
 
[ex10-1liquidcapital.jpg]


 
 
12

--------------------------------------------------------------------------------

 
 

[liquidcapital-logo.jpg]
Liquid
Capital
FINANCING SUCCESS

 

Discount Rate Schedule
 
Schedule 1
 
 


a.
Initial Rate
3%
 
b.
Initial Rate Period
30 Days
 
c.
Further Rate
1 /10 of 1 %
 
d.
Further Rate Period
Day(s)
 
c.
Maximum Amount
1.800,000 Dollars
 
f.
Minimum Charge Per Invoice
 
 
g.
Per Invoice Fee
 



 
Temporarily, until a cash reserve to cover payments to growers
accumulates, the advance rate will be up to 90% of the face value
of invoices.
 
 
 

--------------------------------------------------------------------------------

 
 
 